Citation Nr: 1746995	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, of which the Veteran received notice in September 2012.  In relevant part, the rating decision denied the Veteran's claim of entitlement to service connection for nerve damage of the bilateral hands.  In the Veteran's June 2013 Notice of Disagreement, he only appealed the denial of service connection for a left hand disability, to include nerve damage.  

The Veteran presented testimonial evidence at a Board videoconference hearing held before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is of record.

The Board remanded this issue for further development in May 2015.  It has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets additional delay, remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the May 2015 Remand, the Board directed that the Veteran be provided with a VA examination to address the nature and etiology of his left hand disability.  The Veteran was provided with such examination, and the claims file contains two Disability Benefits Questionnaires (DBQ) from the resulting December 2015 examinations: the first for hand and finger conditions and a second for peripheral nerve conditions.  Although both questionnaires were filled out by the same examining physician, the information recorded is both internally inconsistent and inconsistent between the two reports.  

On the hand and finger DBQ, the examiner wrote that there is no diagnosis for a left hand disorder because there is no pathology to render a diagnosis.  He then documented the Veteran's reports of flare-ups of symptoms in the right hand which the Veteran described as very painful to the point he could not use the hand and in left hand which the Veteran described as painful once in a while.  The examiner noted the Veteran's report of functional impairment of limitation on prolonged grip.  The examiner also found that limited grip of the left hand was a contributing factor of disability, although muscle strength testing showed normal left and right grip strength. 

On the peripheral nerve DBQ, the examiner documented the Veteran's report of mild intermittent pain of the right upper extremity and severe intermittent pain of the left upper extremity, with moderate paresthesias and/or dysesthesias of the left upper extremity and moderate numbness of the left upper extremity.  Muscle strength testing and reflex examination was normal, with sensory examination normal except for decreased sensation to light touch of the left hand and fingers.  Phalen's and Tinel's sign were also positive on the left, and it was noted that there was mild incomplete paralysis of the left median nerve.  It was noted that EMG testing of the right upper extremity in 2008 was abnormal, commenting that the 2008 EMG report from St. Francis Hospital was not available.

The examiner stated an opinion that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition (seeming to have checked the wrong medical opinion box), and provided a rationale that the "neuro exam is consistent with left hand carpal tunnel, less likely than not related to chemical burn which record shows to be minor with no neuro findings on evaluation and separation exam showing no evidence of hand issues."

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner provided an opinion that the Veteran's neurological examination is consistent with left hand carpal tunnel syndrome, no explanation was provided as to why the Veteran's left hand symptoms would present with greater severity than his right (dominant) hand.  Specifically, although the examiner stated that the 2008 EMG study was unavailable for review, it is of record and includes an impression that the Veteran had mild ulnar entrapment bilaterally at the level of the elbow.  

Additionally, there is no indication that the examiner considered the lay testimony of the Veteran at the January 2014 Board hearing.  Whether or not related to the in-service chemical exposure, the Veteran reported that shortly thereafter, he experienced pain and cramping up of the left hand in addition to a burning sensation, and also that his hand was red and wrinkled up with fingers pulled together such that he could not open it.  He further testified that after healing from this injury, he would have intermittent episodes where his left hand will start twitching on the side and closes shut, such that he would need to get someone else's help to get his hand to open.  He stated that trying to hold anything in his left hand for a while causes it to spasm and lock up, with left hand grip less strong than the right.  As it is unclear whether such evidence was considered by the examiner in rendering the requested opinion, remand is needed for a supplemental opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  

The Board further notes that additional relevant service treatment records may remain outstanding.  The Veteran's military personnel records indicate that he served in the Oklahoma Army National Guard as a member of the HHC 1/279 Infantry in Tulsa, Oklahoma from June 1994 to October 1997.  Very few treatment records from the Veteran's National Guard service have been associated with the record, but an Annual Medical Certificate from January 1997 indicates that since his last periodic physical examination, the Veteran had broken a bone in his hand and dislocated his shoulder.  While it is unclear to which hand this record refers, a complete set of the Veteran's National Guard service treatment records would be useful in evaluating the chronology of the Veteran's left hand symptoms and in determining whether his current disability may be related to an injury incurred during a period of active duty for training or inactive duty for training while serving in the National Guard.  On remand, the AOJ should contact any appropriate source to obtain such records.

As the Board is remanding this appeal for further development, the AOJ should take action to ensure that updated VA treatment records are added to the record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's Oklahoma Army National Guard unit and/or any other appropriate facility to obtain the Veteran's complete reserve service treatment and personnel records, including those from June 1994 to October 1997, with assistance/clarification from the Veteran as needed.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Obtain any outstanding records of VA treatment, including any from January 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After associating all responsive records with the claims file, refer the claims file to a suitable medical professional ("reviewer") who has not yet provided an opinion on this matter for a supplemental opinion on the nature and etiology of the Veteran's left hand disability.  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

After review of the file, if it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

A.  Provide a diagnosis for any left hand disorder present at any time during the relevant appeal period (February 2012 to present).

The reviewer's attention is directed to the reports from the prior VA examination in December 2015 as well as the Veteran's testimony regarding his symptoms at the January 2014 Board hearing. 
 
B.  For any diagnosis identified above, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise etiologically related to the Veteran's active military service, to include a left hand chemical burn documented in a September 1992 service treatment record.  

In offering this opinion, the reviewer should discuss the significance, if any, that at the December 2015 peripheral nerves examination, the Veteran reported left hand neurological symptoms of a greater severity than his right (dominant) hand.  

C.  If any of the Veteran's left hand symptoms are unatributable to a specific diagnosis, the reviewer should so state.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  The reviewer should not limit their review to the evidence specifically mentioned by the Board in this remand. 

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (e.g. additional facts are required or the examiner does not have the needed knowledge or training).

4.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned, complete any further development deemed necessary in light of the expanded record (including a Gulf War examination if necessary) then readjudicate the Veteran's claim of entitlement to service connection for a left hand disability, to include a disability of the nerves.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

